MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
this Memorandum Decision shall not be
                                                                                   Nov 25 2020, 8:19 am
regarded as precedent or cited before any
court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Matthew M. Kubacki                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Megan M. Smith
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Clarence Edward Bell, Jr.,                              November 25, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-668
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Sarah K. Mullican,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D03-1809-MR-3346



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020             Page 1 of 9
[1]   Clarence E. Bell, Jr. appeals his conviction for murder, challenging the

      sufficiency of the evidence. Specifically, Bell contends that the State failed to

      present sufficient evidence establishing that he was the individual who shot

      Raymond Rose in the head.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Bell lived on 16th Street, just south of Wabash Avenue in Terre Haute. He had

      a contentious relationship with the residents of the house next door to him, as

      homeless individuals and drug users frequented that home at all hours of the

      day and night.


[4]   During the day on September 11, 2018, Rose, a homeless man who stayed in a

      nearby park, walked through Bell’s yard toward the home next door. Bell

      confronted Rose and told him to stay off his property and away from his

      vehicles. The two engaged in a heated verbal exchange, which was witnessed

      by Rose’s friend Charles Compton, as well as others. At some point during the

      argument, Bell displayed a handgun and threatened to shoot Rose. Codi

      Nesbit, who was inside the neighboring home, overheard someone, whom

      Nesbit believed was Bell, saying “they would put a bullet in their head and rid

      the city of homeless trash.” Transcript Vol. IV at 132.


[5]   Later that afternoon, Terre Haute Police Officer Darryl Cooley pulled up to his

      own home with his son. Officer Cooley was in his marked police vehicle but


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 2 of 9
      was off duty. Bell, who lived down the road from Officer Cooley, pulled up

      next to him. Bradley Nutter, Bell’s good friend, was in the passenger seat of

      Bell’s vehicle. Bell told Officer Cooley that he would like to file a report about

      the neighboring house and the people cutting through his property. Bell also

      noted the earlier argument he had with one of these individuals. When he

      realized that Officer Cooley was off duty, Bell apologized for bothering him and

      calmly said “something along the lines of if he catches them in his yard again,

      he was gonna put a bullet in their head.” Transcript Vol. III at 29. At the time,

      Officer Cooley thought little of this statement and believed Bell was just “upset

      about the situation, kind of releasing some steam.” Id. at 30-31.


[6]   After midnight on September 12, 2018, Rose and Compton, who had both

      consumed alcohol and drugs throughout the day, were walking through the

      area when Rose went over and intentionally scratched one of Bell’s vehicles

      with an object. Devon Keller, who lived across the street from Bell, witnessed

      the incident and then saw Rose head north on 16th Street and then, short of

      Wabash Avenue, turn east into an alley heading toward 17th Street. Keller

      immediately went over and told Bell what he had just observed.


[7]   In the meantime, Rose and Compton walked down the alley, with Compton

      walking a distance ahead of Rose. As they walked, Rose stopped several times

      to look into and enter parked vehicles in order to steal items inside. This made

      Compton uncomfortable, so he left Rose somewhere in the alley between 17th

      and 18th Street while Rose “continued to disturb other vehicles.” Transcript

      Vol. IV at 45.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 3 of 9
[8]    Back at Bell’s residence, Bell acted as if he knew who was responsible for

       scratching his car. He started to put on his shirt and told Keller to call the

       police. While Keller was talking with the 911 dispatcher, Bell offered details

       regarding the perpetrator. Bell also helped Keller describe the direction that the

       man headed after scratching the car. A dispatch for criminal mischief went out

       at 12:47 a.m. After the call, Bell drove away in his silver Ford pickup truck and

       went down the alley where Rose and Compton had recently gone.


[9]    Officer Christopher Alexander responded to the dispatch and arrived at Bell’s

       home in about five minutes. Officer Alexander spoke with Keller for about

       another five minutes regarding the report. Bell was not present at the time.

       After briefly searching for the suspect in his patrol car, Officer Alexander

       returned shortly after 1:00 a.m. when he saw another vehicle at Bell’s residence.

       He pulled up and encountered Bell, whom he spoke to about the incident. Bell

       pointed out the scratch and indicated that he believed it was made by a

       homeless man with whom he had recently had an argument. Officer Alexander

       stated that he would make a report, and he left the scene by about 1:17 a.m.


[10]   Around this time, Scott Wayland returned from Walmart to his home on 18th

       Street, near the alley in question, with his daughter and son-in-law. While

       driving, they saw an individual, later identified as Rose, lying partially in the

       street. They stopped and determined that he was unresponsive, so Wayland’s

       daughter called 911 at 1:16 a.m.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 4 of 9
[11]   Rose was identified and pronounced dead at the hospital. The cause of death

       was a single gunshot wound to the head, which was not self-inflicted. Rose had

       been shot at near-contact range on the right side of his head, near his ear. The

       fragments removed during the autopsy were consistent with a .22 caliber bullet.


[12]   Surveillance video footage of the relevant time period was obtained from

       businesses along the alley between 16th and 18th Streets. On some of the

       videos, Rose and Compton were seen walking eastbound through the alley at a

       distance from each other and a silver Ford pickup truck that looked like Bell’s

       traveled the same path about ten minutes thereafter, around 1:00 a.m.


[13]   Bell became a suspect and his home was searched later that evening, while he

       was with Nutter in Indianapolis, where Bell had driven earlier in the day. No

       firearm was found, but boxes of both .22 and .25 caliber ammunition were

       discovered in a cabinet in his living room. Some of the ammunition was

       missing. Bell also carried a current handgun permit in his wallet. During a

       subsequent interview with detectives in the early hours of September 13, 2018,

       Bell claimed that he had not owned a firearm for some time and had never

       owned a .22 caliber firearm. Nutter, however, later testified that he had seen

       Bell with a small caliber handgun between one and five months before Rose’s

       death.


[14]   On September 19, 2018, the State charged Bell with murder and obstruction of

       justice. While being held in the Vigo County Jail in December 2018, Bell told

       Tommy Edwards, a fellow inmate, that after he learned about his car being


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 5 of 9
       scratched, “he jumped in his ride and went and found him, and he popped the

       mother f**ker, and he won’t scratch no more cars.” Id. at 249.


[15]   Bell’s jury trial was held on September 23 through 26, 2019. The jury found

       Bell guilty of Rose’s murder, and the trial court dismissed the obstruction of

       justice charge. At the sentencing hearing on February 21, 2020, the trial court

       sentenced Bell to fifty-five years. Bell now appeals. Additional information

       will be provided below as needed.


                                           Discussion & Decision


[16]   Bell contends that the State failed to present sufficient evidence to establish that

       he was the individual who murdered Rose. Our standard of review for such a

       claim is well settled. “Convictions should be affirmed unless no reasonable

       fact-finder could find the elements of the crime proven beyond a reasonable

       doubt.” T.H. v. State, 92 N.E.3d 624, 626 (Ind. 2018). Thus, when reviewing

       the sufficiency of the evidence on appeal, we must consider only the probative

       evidence and reasonable inferences supporting the conviction, and we should

       not assess witness credibility or weigh the evidence. See Moore v. State, 27

       N.E.3d 749, 754 (Ind. 2015). “A verdict may be sustained based on

       circumstantial evidence alone if that circumstantial evidence supports a

       reasonable inference of guilt.” Maul v. State, 731 N.E.2d 438, 439 (Ind. 2000).

       Further, the evidence need not overcome every reasonable hypothesis of

       innocence. Drane v. State, 867 N.E.2d 144, 147 (Ind. 2007).




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 6 of 9
[17]   Viewing the facts and reasonable inferences favorable to the verdict, we find

       substantial evidence of probative value supporting Bell’s conviction for murder.

       The facts establish that less than a day before the murder, Bell angrily argued

       with Rose, displayed a handgun, and threatened to shoot him. Shortly

       thereafter, he reiterated that sentiment to Officer Cooley when he nonchalantly

       stated that he would “put a bullet in their head” if he caught the individual

       trespassing through his yard again. Transcript Vol. III at 29. Then, before 1:00

       a.m., Bell learned from Keller that the trespasser had just returned and

       intentionally put a large scratch in Bell’s vintage vehicle. Keller informed Bell

       of the direction in which the man walked and, after Keller called 911, Bell took

       off in his truck down the same alley Rose had recently traveled. Video from

       nearby businesses verified that about ten minutes after Rose walked past, a

       truck matching Bell’s traveled down the alley in the same direction. Indeed,

       Bell and his truck were not present when Officer Alexander initially responded

       to Bell’s address on the dispatch regarding criminal mischief. Bell then arrived

       back at his home shortly before Rose’s body was found a few blocks away. The

       autopsy revealed that Rose had been shot in the head with a .22 caliber bullet.


[18]   In addition to the above evidence, a search of Bell’s residence later that day

       revealed boxes that were partially full of ammunition, including .22 caliber

       bullets. No handgun was recovered from the home, but Bell had traveled to

       Indianapolis with Nutter several hours after the murder. By his own admission,

       Bell had also gone to Nutter’s house after Officer Alexander finished the brief




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 7 of 9
       criminal mischief investigation and had traveled to several other locations with

       Nutter thereafter before heading to Indianapolis.


[19]   During Bell’s interview with detectives the day after the murder, he made a

       number of self-serving and questionable claims, including that he did not own

       any guns at the time because he had pawned them long ago, he was not

       particularly upset about someone scratching his car, he had no idea who

       scratched his car, and, although he drove his truck after the 911 call, he did not

       drive down the alley. Additionally, Bell acknowledged speaking with Officer

       Cooley about his neighbors and their visitors, as well as the earlier

       confrontation with a trespasser, but he denied saying anything to Officer

       Cooley about putting a bullet in someone’s head.


[20]   Additionally, the State presented the testimony of a Tommy Edwards, who was

       in jail with Bell during December 2018 and also knew him from the past.

       According to Edwards, the two had several discussions and Bell told him that

       “he jumped in his ride and went and found him, and he popped the mother

       f**ker, and he won’t scratch no more cars.” Transcript Vol. IV at 249. Bell’s

       suggestion that this extra-judicial confession was inadmissible based on the

       corpus delicti rule is wholly without merit. Not only did he fail to object to the

       admission of this evidence below, resulting in waiver on appeal, but the rule has

       no application here. “The purpose of the corpus delicti rule is to prevent the

       admission of a confession to a crime which never occurred.” Shinnock v. State,

       76 N.E.3d 841, 843 (Ind. 2017). Here, it is undisputed that Rose was

       murdered, dying of a gunshot wound to the head, and thus there is clear proof

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 8 of 9
       of the corpus delicti. See id. (“Proof of the corpus delicti means ‘proof that the

       specific crime charged has actually been committed by someone.’”) (quoting

       Walker v. State, 233 N.E.2d 483, 488 (Ind. 1968)); Willoughby v. State, 552

       N.E.2d 462, 467 (Ind. 1990) (“Evidence of an identifiable body bearing the

       marks of a non-accidental death adequately establishes the corpus delicti of

       murder.”).


[21]   Contrary to Bell’s assertions on appeal, his conviction is not based on “mere

       suspicion of guilt” and “rote opportunity for the act of murder to occur”.

       Appellant’s Brief at 8. Further, his claims that the State failed to produce a

       firearm or match the bullet fragments to the ammunition found in Bell’s home

       and that the truck seen on the surveillance footage was not necessarily his are

       wholly improper requests to reweigh the evidence. We conclude that a

       reasonable factfinder could find beyond a reasonable doubt that Bell murdered

       Rose and, therefore, affirm his conviction. See T.H., 92 N.E.3d at 626.


[22]   Judgment affirmed.


       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-668 | November 25, 2020   Page 9 of 9